--------------------------------------------------------------------------------

Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into by and between
Tower Hill Mines (US) LLC (hereafter “Company”), and Thomas E. Irwin (hereafter
“Executive”). Company and Executive shall be collectively referred to as “the
Parties.”

1.        Effective Date and Commencement of Employment.

          (a)      This Agreement shall be effective on January 1, 2014
(“Effective Date”). Executive’s employment commenced on March 16, 2011 (the
“Employment Commencement Date”).

          (b)      The period commencing on the Employment Commencement Date and
ending at the close of business on the date that this Agreement and Executive’s
employment is terminated (“the Termination Date”) shall constitute the
“Employment Period.”

          (c)      Notwithstanding any other provision of this Agreement, this
Agreement may be terminated at any time during the Employment Period in
accordance with Section 6.

2.        Position. During the Employment Period (as defined in Section 1
hereof), the Company shall be Executive’s employer, and Executive shall serve as
Chief Executive Officer (“CEO”) reporting directly to the Board and Executive
shall hold all other positions as deemed necessary by the Board. On the
Termination Date, Executive shall be deemed to have resigned from all positions
held with all affiliates of the Company, including ITH.

3.        Duties and Responsibilities of Executive.

          (a)      During the Employment Period (as defined in Section 1 hereof)
and except as set forth below, Executive shall devote his full time and
attention during normal business hours to the business of the Company and its
affiliates, including ITH, will act in the best interests of the Company and its
affiliates, including ITH, and will perform with due care his duties and
responsibilities.

          (b)      Executive’s duties will include those normally incidental to
the position of CEO (to include the duties set forth in Exhibit A), as well as
such additional duties consistent therewith as may be assigned to him by the
Board. If, in its sole and complete discretion, the Board changes Executive’s
title and/or Executive’s reporting responsibilities, the Board may make such
changes, and such changes shall thereafter apply for purposes of this Agreement,
subject only to the provisions of Section 7(c) hereof.

          (c)      Executive agrees to cooperate fully with the Board and not
engage directly or indirectly in any activity that materially interferes with
the performance of Executive’s duties hereunder. During the Employment Period,
Executive will not hold outside employment, or perform substantial personal
services for parties unrelated to the Company, without the advance written
approval of the Board; provided, that it shall not be a violation of this
Agreement for Executive to (i) serve on any corporate, civic, or charitable
boards or committees (except for boards or committees of any business
organization that competes with the Company or its affiliates, including ITH, in
any business in which they are regularly engaged), so long as such service does
not materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement, as the Board in its reasonable discretion
shall determine, (ii) manage personal investments, or (iii) take vacation days
and reasonable absences due to injury or illness as permitted by the general
policies of the Company.

--------------------------------------------------------------------------------

          (d)      Executive represents and covenants to the Company that he is
not subject or a party to any employment agreement, non-competition covenant,
non-solicitation agreement, nondisclosure agreement, or any other agreement,
covenant, understanding, or restriction that would prohibit Executive from
executing this Agreement and fully performing his duties and responsibilities
hereunder.

          (e)      Executive acknowledges and agrees that Executive owes the
Company and its affiliates, including ITH, a duty of loyalty and that any
obligations described in this Agreement are in addition to, and not in lieu of,
any obligations Executive owes the Company as a matter of law.

4.        Compensation.

          (a)      Base Salary. Commencing on the Employment Commencement Date,
and during the Employment Period, the Company shall pay to Executive an annual
base salary of $365,000 (The “Base Salary”), payable in conformity with the
Company’s customary payroll practices for executive salaries. For all purposes
of this Agreement, Executive’s Base Salary shall include any portion thereof
which Executive elects to defer under any nonqualified plan or arrangement. The
Board of Directors will determine Executive’s salary as CEO following January 1,
2014.

          (b)      Annual Performance Bonus. Executive shall be eligible for an
annual discretionary performance bonus with respect to each full calendar year
during the Employment Period (the “Annual Performance Bonus”), beginning with
the calendar year 2014, which shall, if earned, consist of a cash payment
targeted at 100% of Base Salary. The CEO will, on an annual basis (at or near
the beginning of each full calendar year in such Employment Period) establish
performance objectives for the CEO for the upcoming year, and will communicate
such objectives to the Board for approval. The amount, if any, of the Annual
Performance Bonus will be determined by the Board, or the Compensation Committee
if designated this task by the Board, acting in its sole and complete discretion
but based on the recommendation of the CEO and based on annual performance
objectives established by the CEO and approved by the Board. A bonus
determination will be made by the Board typically within 90 calendar days of the
end of each calendar year and the Annual Performance Bonus, if any, will be paid
within 120 days of the end of the calendar year for which the Annual Performance
Bonus is awarded. Executive must be employed by the Company through December
31st of a year to be entitled to payment of the Annual Performance Bonus, except
as provided in Sections 7(a), 7(b), and 7(c).

          (c)      Equity Awards. Subject to the approval of the Board and/or
the Compensation Committee, as applicable, and subject to all terms and
conditions of the 2006 Incentive Stock Option Plan of ITH (“2006 Plan”)
reapproved in 2012 by the stockholders, on March 10, 2014, the Company granted
to Executive an option to purchase 250,000 ITH common shares at a price of
$1.11Cdn per share with vesting to occur over 2 years, 1/3 of the option vested
at the time of grant, and an additional 1/3 to be vested on both the first and
second anniversary of the grant date. These options will expire on March 10,
2022. In addition, Executive shall be eligible to receive future equity
incentive awards as determined in the sole discretion of the Board.

2

--------------------------------------------------------------------------------

5.        Benefits. Subject to the terms and conditions of this Agreement,
Executive shall be entitled to the following benefits during the Employment
Period:

          (a)      Reimbursement of Business Expenses and Travel. The Company
agrees to promptly reimburse Executive for reasonable business-related expenses,
including travel expenses, incurred in the performance of Executive’s duties
under this Agreement in accordance with Company policies. Executive understands
and agrees that his position may entail frequent and significant travel to
places outside of Alaska.

          (b)      Benefit Plans and Programs. The Company will reimburse
Employee for medical, dental and vision premiums upon receipt of acceptable
proof from Employee of those premium payments, to the extent Employee maintains
other insurance during his employment as follows not to exceed $26,000 annually
(to the extent not already paid, and to the extent permitted by applicable law,
Executive (and where applicable, his plan-eligible dependents) will be eligible
to participate in all other benefit plans and programs, including improvements
or modifications of the same, then being actively maintained by the Company for
the benefit of its executive employees (or for an employee population which
includes its executive employees), subject in any event to the eligibility
requirements and other terms and conditions of those plans and programs,
including, without limitation, 401(k) plan and life and disability insurance.
The Company will not, however, by reason of this Section 5(b), have any
obligation to institute, maintain, or refrain from changing, amending, or
discontinuing any such benefit plan or program.

          (c)      Disability Insurance. The Company shall maintain a disability
insurance policy that will pay, upon Executive’s termination due to Disability
(as defined below), no less than 60% of the Executive’s then-current Base Salary
for the shorter of (i) two years, or (ii) the duration of such Disability.

6.        Termination of Agreement and Employment.

          (a)      Automatic Termination in the Event of Death. This Agreement
shall automatically terminate in the event of the Executive’s death. In the
event of the Executive’s death, the Company shall pay to the Executive’s estate,
a portion of the Annual Performance Bonus, pro-rated based on the percent
completion of the calendar year, at the target level.

          (b)      Company’s Right to Terminate. At any time during the
Employment Period, the Company shall have the right to terminate this Agreement
with the Company for any of the following reasons:

  (1)

Upon Executive’s Disability (as defined below);

        (2)

For Cause (as defined in Section 7); or

3

--------------------------------------------------------------------------------


  (3)

For any other reason whatsoever, in the sole and complete discretion of the
Company.

          (c)      Executive’s Right to Terminate. At any time during the
Employment Period, Executive will have the right to terminate this Agreement
with the Company for:

  (1)

Good Reason (as defined in Section 7); or

        (2)

For any other reason whatsoever, in the sole and complete discretion of
Executive.

          (d)      “Disability.” For purposes of this Agreement, “Disability”
means that Executive has sustained sickness or injury that renders Executive
incapable, with reasonable accommodation, of performing the duties and services
required of Executive hereunder for a period of 90 consecutive calendar days or
a total of 120 calendar days during any 12-month period; provided, however, that
any termination based on Disability will be made in accordance with applicable
law, including the Americans with Disabilities Act, as amended.

          (e)      “Notices.” Any termination of this Agreement with the Company
by the Company under Section 6(b) or by Executive under Section 6(c) shall be
communicated by a Notice of Termination to the other party. A “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon and (2) if the termination is by the
Company for Cause or by Executive for Good Reason, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. The Notice of
Termination must specify Executive’s Termination Date. The Termination Date may
be as early as 14 calendar days after such Notice is given but no later than 60
calendar days after such Notice is given, unless otherwise agreed to by the
Parties in writing or unless the termination is For Cause, in which case the
Termination Date may be immediate.

          (f)      The termination of this Agreement shall also result in the
contemporaneous termination of Executive’s employment.

7.        Severance Payments.

          (a)      Termination by the Company pursuant to Section 6(b)(3). If
the Company terminates this Agreement during the Employment Period pursuant to
Section 6(b)(3) hereof, then, except as set forth in Section 7(c), the Company
shall pay Executive the following severance, in a lump sum, subject to all
applicable withholdings, on the 60th day after the Termination Date, provided
that Executive has executed, not revoked, and any period to revoke has lapsed, a
full general release in favor of the Company and its affiliates, including but
not limited to ITH:

  (1)

One year’s Base Salary; and

        (2)

The portion, if any, of his Annual Performance Bonus for the year in which the
termination occurs based on the percentage of the year that is completed, with
the payment at target levels.

4

--------------------------------------------------------------------------------

          (b)      Termination by Executive for Good Reason. If Executive
terminates this Agreement during the Employment Period pursuant to Section
6(c)(1) hereof, then, except as set forth in Section 7(c), the Company shall pay
Executive the following severance, in a lump sum, subject to all applicable
withholdings, within on the 60th day after the Termination Date, provided that
Executive has executed, not revoked, and any period to revoke has lapsed, a full
general release in favor of the Company and its affiliates, including but not
limited to ITH:

  (1)

One year’s Base Salary; and

        (2)

The portion, if any, of his Annual Performance Bonus for the year in which the
termination occurs based on the percentage of the year that is completed, with
the payment at target levels.

          (c)      Termination by Company pursuant to 6(b)(3) or Executive for
Good Reason after a Change in Control. If a Change in Control occurs and within
six months of the Change in Control (i) Executive is terminated pursuant to
Section 6(b)(3) hereof or (ii) Executive terminates this Agreement during the
Employment Period pursuant to Section 6(c)(1) hereof, then Section 7(a) and 7(b)
will not apply, but instead pursuant to this Section 7(c), the Company shall pay
Executive the following severance, in a lump sum, subject to all applicable
withholdings, on the 60th day after the Termination Date, provided that
Executive has executed, not revoked, and any period to revoke has lapsed, a full
general release in favor of the Company and its affiliates, including but not
limited to ITH:

  (1)

One year’s Base Salary; and

        (2)

One year’s Annual Performance Bonus at target.

In addition, immediately prior to the termination of Executive’s employment in a
situation entitling him to severance under this Section 7(c), Executive shall
become 100% vested in all of the rights and interests then held by Executive
under the Company’s stock and other equity plans (to the extent not theretofore
vested), including without limitation any stock options, restricted stock,
restricted stock units, performance units, and/or performance shares.

          (d)      Additional Benefits. If the Company is required to pay
Executive severance by, and subject to, Section 7(a) or 7(b) or 7(c), or if
Executive is terminated pursuant to Section 6(b)(1) then:

  (1)

Such severance shall be paid in addition to any other payments the Company may
make to Executive (including, without limitation, salary, fringe benefits, and
expense reimbursements) in discharge of the Company’s obligations to Executive
under this Agreement with respect to periods ending coincident with or prior to
the Termination Date.

        (2) The Company shall reimburse Executive for the benefits described in
Section 5(b) for a period of 12 months.

 5

--------------------------------------------------------------------------------


  (3)

Payments under Sections 7(a) or 7(b) or 7(c), or payment under the disability
insurance policy pursuant to Section 5(c), shall be in lieu of any severance
benefits otherwise due to Executive or under any severance pay plan or program
maintained by the Company that covers its employees and/or its executives.

          (e)      “Cause” means the occurrence or existence, prior to
occurrence of circumstances constituting Good Reason, of any of the following
events during the Employment Period:

  (1)

Executive’s gross negligence or material mismanagement in performing, or
material failure or inability (excluding as a result of death or Disability) to
perform, Executive’s duties and responsibilities as described herein or as
lawfully directed by the Board;

        (2)

Executive’s having committed any act of willful misconduct or material
dishonesty (including but not limited to theft, misappropriation, embezzlement,
forgery, fraud, falsification of records, or misrepresentation) against the
Company or any of its affiliates, including but not limited to ITH, or any act
that results in, or could reasonably be expected to result in, material injury
to the reputation, business or business relationships of the Company or any of
its affiliates, including but not limited to ITH;

        (3)

Executive’s material breach of this Agreement, any fiduciary duty owed by
Executive to the Company or its affiliates (including but not limited to ITH),
or any written workplace policies applicable to Executive (including but not
limited to the Company’s code of conduct and policy on workplace harassment)
whether adopted on or after the date of this Agreement;

        (4)

Executive’s having been convicted of, or having entered a plea bargain, a plea
of nolo contendere or settlement admitting guilt for, any felony, any crime of
moral turpitude, or any other crime that could reasonably be expected to have a
material adverse impact on the Company’s or any of its affiliates’ reputations
(including but not limited to ITH’s reputation); or

        (5)

Executive’s having committed any material violation of any federal law
regulating securities (without having relied on the advice of the Company’s
attorney) or having been the subject of any final order, judicial or
administrative, obtained or issued by the Securities and Exchange Commission,
for any securities violation involving fraud, including, for example, any such
order consented to by Executive in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied.

          (f)      “Good Reason” means the occurrence, prior to occurrence of
circumstances constituting Cause, of any of the following events during the
Employment Period without Executive’s consent:

6

--------------------------------------------------------------------------------


  (1)

Any material breach by the Company of this Agreement;

  (2)

Any requirement by the Company that Executive relocate outside of the Fairbanks
Alaska metropolitan area;

  (3)

Failure of any successor to assume this Agreement not later than the date as of
which it acquires substantially all of the assets or businesses of the Company;

  (4)

Any material reduction in Executive’s title, responsibilities, or duties or the
Board directs Executive to report to someone other than the Board; or

  (5)

The assignment to Executive of any duties materially inconsistent with his
duties as CEO;

provided however, that no Good Reason shall have occurred unless Executive
provides the Board written notice of the initial occurrence of the event or
condition described in (1) through (5) immediately above within 90 days of the
initial occurrence of such event or condition, the event or condition is not
remedied or cured within 30 days of the Board’s receipt of such written notice,
and Executive actually terminates his employment with the Company within 120
days of the initial occurrence of such event or condition.

          (g)      “Change of Control” means (i) any person or group of
affiliated or associated persons acquires more than 50% of the voting power of
the Company; (ii) the consummation of a sale of all or substantially all of the
assets of the Company; (iii) the liquidation or dissolution of the Company; (iv)
a majority of the members of the Board are replaced during any 12-month period
by Board members whose nomination or election was not approved by the members of
the Board at the beginning of such period (the “Incumbent Board”) (provided that
any subsequent members of the Board whose nomination or election was previously
approved by the Incumbent Board shall thereafter be also deemed to be a member
of the Incumbent Board); or (v) the consummation of any merger, consolidation,
or reorganization involving the Company in which, immediately after giving
effect to such merger, consolidation or reorganization, less than 51% of the
total voting power of outstanding stock of the surviving or resulting entity is
then “beneficially owned” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in the aggregate by the stockholders of the
Company immediately prior to such merger, consolidation or reorganization.
Notwithstanding the foregoing, in no event shall a Change of Control be deemed
to occur in the event of a sale of Company securities or debt as part of a bona
fide capital raising transaction or internal corporate reorganization.

8.        Parachute Payment.

          (a)      Anything in this Agreement to the contrary notwithstanding,
in the event it shall be determined that any payment or distribution by the
Company to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) including, by example and not by way of limitation,
acceleration (by the Company or otherwise) of the date of vesting or payment
under any plan, program, arrangement or agreement of the Company, would be
subject to the excise tax imposed by Code Section 4999 or any interest or
penalties with respect to such excise tax (such excise tax together with any
such interest and penalties, shall be referred to as the “Excise Tax”), then
there shall be made a calculation under which such Payments provided to
Executive are reduced to the extent necessary so that no portion thereof shall
be subject to the Excise Tax (the “4999 Limit”). A comparison shall then be made
between (i) Executive’s Net After-Tax Benefit (as defined below) assuming
application of the 4999 Limit; and (ii) Executive’s Net After-Tax Benefit
without application of the 4999 Limit. If (ii) exceeds (i), then no limit on the
Payments shall be imposed by this Section 8. Otherwise, the amount payable to
Executive shall be reduced so that no such Payment is subject to the Excise Tax.
“Net After-Tax Benefit” shall mean the sum of (x) all payments that Executive
receives or is entitled to receive that are in the nature of compensation and
contingent on a change in the ownership or effective control of the Company or
in the ownership of a substantial portion of the assets of the Company within
the meaning of Code Section 280G(b)(2) (either, a “Section 280G Transaction”),
less (y) the amount of federal, state, local and employment taxes and Excise Tax
(if any) imposed with respect to such payments.

7

--------------------------------------------------------------------------------

          (b)      In the event that a reduction in Payments is required
pursuant to this Section 8, then, except as provided below with respect to
Payments that consist of health and welfare benefits, the reduction in Payments
shall be implemented by determining the “Parachute Payment Ratio” (as defined
below) for each Payment and then reducing the Payments in order beginning with
the Payment with the highest Parachute Payment Ratio. For Payments with the same
Parachute Payment Ratio, such Payments shall be reduced based on the time of
payment of such Payments, with amounts being paid furthest in the future being
reduced first. For Payments with the same Parachute Payment Ratio and the same
time of payment, such Payments shall be reduced on a pro-rata basis (but not
below zero) prior to reducing Payments next in order for reduction. For purposes
of this Section, “Parachute Payment Ratio” shall mean a fraction, the numerator
of which is the value of the applicable Payment as determined for purposes of
Code Section 280G, and the denominator of which is the financial present value
of such Parachute Payment, determined at the date such payment is treated as
made for purposes of Code Section 280G (the “Valuation Date”). In determining
the denominator for purposes of the preceding sentence (i) present values shall
be determined using the same discount rate that applies for purposes of
discounting payments under Code Section 280G; (ii) the financial value of
payments shall be determined generally under Q&A 12, 13 and 14 of Treasury
Regulation 1.280G -1; and (iii) other reasonable valuation assumptions as
determined by the Company shall be used. Notwithstanding the foregoing, Payments
that consist of health and welfare benefits shall be reduced after all other
Payments, with health and welfare Payments being made furthest in the future
being reduced first. Upon any assertion by the Internal Revenue Service that any
such Payment is subject to the Excise Tax, Executive shall be obligated to
return to the Company any portion of the Payment determined by the Professional
Services Firm to be necessary to appropriately reduce the Payment so as to avoid
any such Excise Tax.

          (c)      All determinations required to be made under this Section 8,
including whether and when a Payment is cut back pursuant to Section 8(c) and
the amount of such cut-back, and the assumptions to be utilized in arriving at
such determination, shall be made by a professional services firm designated by
the Board that is experienced in performing calculations under Section 280G (the
“Professional Services Firm”) which shall provide detailed supporting
calculations both to the Company and Executive. If the Professional Services
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Section 280G Transaction, the Board shall appoint another
qualified professional services firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Professional
Services Firm hereunder). All fees and expenses of the Professional Services
Firm shall be borne solely by the Company.

8

--------------------------------------------------------------------------------

9.        Conflicts of Interest. Executive agrees that he shall promptly
disclose to the Board any conflict of interest involving Executive upon
Executive becoming aware of such conflict. Executive’s ownership of an interest
not in excess of one percent in a business organization that competes with the
Company or its affiliates (including but not limited to ITH) shall not be deemed
to constitute a conflict of interest.

10.      Confidentiality. The Company agrees to provide Executive valuable
Confidential Information of the Company and its affiliates (including but not
limited to ITH) and of third parties who have supplied such information to the
Company. In consideration of such Confidential Information and other valuable
consideration provided hereunder, Executive agrees to comply with this Section
10.

          (a)      “Confidential Information” means, without limitation and
regardless of whether such information or materials are expressly identified as
confidential or proprietary, (i) any and all non-public, confidential or
proprietary information or work product of the Company or its affiliates
(including but not limited to ITH), (ii) any information that gives the Company
or its affiliates (including but not limited to ITH) a competitive business
advantage or the opportunity of obtaining such advantage, (iii) any information
the disclosure or improper use of which is reasonably expected to be detrimental
to the interests of the Company or its affiliates (including but not limited to
ITH), (iv) any trade secrets of the Company or its affiliates (including but not
limited to ITH), and (v) any other information of or regarding the Company or
any of its affiliates (including but not limited to ITH), or its or their past,
present or future, direct or indirect, potential or actual officers, directors,
employees, owners, or business partners, including but not limited to
information regarding any of their businesses, operations, assets, liabilities,
properties, systems, methods, models, processes, results, performance,
investments, investors, financial affairs, future plans, business prospects,
acquisition or investment opportunities, strategies, business partners, business
relationships, contracts, contractual relationships, organizational or personnel
matters, policies or procedures, management or compensation matters, compliance
or regulatory matters, as well as any technical, seismic, industry, market or
other data, studies or research, or any forecasts, projections, valuations,
derivations or other analyses, performed, generated, collected, gathered,
synthesized, purchased or owned by, or otherwise in the possession of, the
Company or its affiliates (including but not limited to ITH) or which Executive
has learned of through his employment with the Company. Confidential Information
also includes any non-public, confidential or proprietary information about or
belonging to any third party that has been entrusted to the Company or its
affiliates (including but not limited to ITH). Notwithstanding the foregoing,
Confidential Information does not include any information which is or becomes
generally known by the public other than as a result of Executive’s actions or
inactions.

          (b)      Protection. In return for the Company’s promise to provide
Executive with Confidential Information, Executive promises (i) to keep the
Confidential Information, and all documentation, materials and information
relating thereto, strictly confidential, (ii) not to use the Confidential
Information for any purpose other than as required in connection with fulfilling
his duties as CEO for the benefit of the Company, and (iii) to return to the
Company all documents containing Confidential Information in Executive’s
possession upon separation from the Company for any reason.

9

--------------------------------------------------------------------------------

          (c)      Value and Security. Executive understands and agrees that all
Confidential Information, and every portion thereof, constitutes the valuable
intellectual property of the Company, its affiliates (including but not limited
to ITH), and/or third parties, and Executive further acknowledges the importance
of maintaining the security and confidentiality of the Confidential Information
and of not misusing the Confidential Information.

          (d)      Disclosure Required By Law. If Executive is legally required
to disclose any Confidential Information, Executive shall promptly notify the
Company in writing of such request or requirement so that the Company and/or its
affiliates (including but not limited to ITH) may seek an appropriate protective
order or other relief. Executive agrees to cooperate with and not to oppose any
effort by the Company and/or its affiliates (including but not limited to ITH)
to resist or narrow such request or to seek a protective order or other
appropriate remedy. In any case, Executive will (i) disclose only that portion
of the Confidential Information that, according to the advice of Executive’s
counsel, is required to be disclosed (and Executive’s disclosure of Confidential
Information to Executive’s counsel in connection with obtaining such advice
shall not be a violation of this Agreement), (ii) use reasonable efforts (at the
expense of the Company) to obtain assurances that such Confidential Information
will be treated confidentially, and (iii) promptly notify the Company and/or its
affiliates (including but not limited to ITH) in writing of the items of
Confidential Information so disclosed.

          (e)      Third-Party Confidentiality Agreements. To the extent that
the Company or its affiliates (including but not limited to ITH) possesses any
Confidential Information which is subject to any confidentiality agreements
with, or obligations to, third parties, Executive will comply with all such
agreements or obligations in full. The immediately preceding sentence shall
apply only if the Company or any affiliate (including but not limited to ITH)
has provided Executive with a copy of such agreements, and Executive may
disclose such agreements and any related Confidential Information to Company’s
attorneys and rely on their advice regarding compliance therewith.

11.      Agreement Not to Compete. The Executive acknowledges that, in the
course of the performance of the Executive’s duties and obligations under this
Agreement, the Executive will acquire access to Confidential Information and the
Executive further acknowledges that if the Executive were to compete against the
Company or any of its affiliates (including but not limited to ITH), or be
employed or in any way involved with a person or company that was in competition
with the Company or any of its affiliates (including but not limited to ITH)
following the termination of the Executive’s employment with the Company, the
Company and its affiliates (including but not limited to ITH) would suffer
irreparable damages. Accordingly, the Executive will not, at any time or in any
manner, during the Executive’s Employment Period or at any time within one (1)
year following the termination of Executive’s employment for whatever reason,
and notwithstanding any alleged breach of this Agreement:

          (a)      directly or indirectly engage in any business involving the
acquisition, exploration, development or operation of any mineral property which
is competitive or in conflict with the business of the Company or any of its
affiliates (including but not limited to ITH);

10

--------------------------------------------------------------------------------

          (b)      accept employment or office with or render services or advice
to any other company, firm or individual, whether a competitor or otherwise,
engaged in the acquisition, exploration, development or operation of mineral
property which is competitive or in conflict with the business of the Company or
any of its affiliates (including but not limited to ITH);

          (c)      solicit or induce any director, officer or employee of the
Company or of any its affiliates (including but not limited to ITH) to end their
association with the Company or any of its affiliates (including but not limited
to ITH); or

          (d)      directly or indirectly, on the Executive’s own behalf or on
behalf of others, solicit, divert or appropriate to or in favor of any person,
entity or corporation, any maturing business opportunity or any business of the
Company or of any of its affiliates (including but not limited to ITH); or

          (e)      directly or indirectly take any other action inconsistent
with the fiduciary relationship of a senior officer to his company, without the
prior written consent of the Board, which consent may be withheld in the Board’s
sole discretion.

          (f)      For this purpose of this Section 11, mineral property which
is competitive or in conflict with the business of the Company or any of its
affiliates (including but not limited to ITH) means one:

  (1)

which is primarily prospective for gold, and

        (2)

any part of which lies within a horizontal distance of twenty-five (25)
kilometers from the outer boundaries of any mineral property in which the
Company or any of its affiliates (including but not limited to ITH) holds, or
has the right to acquire, an interest.

12.      Withholdings. The Company may withhold and deduct from any payments
made or to be made pursuant to this Agreement (a) all federal, state, local and
other taxes as may be required pursuant to any law or governmental regulation or
ruling, and (b) any deductions consented to in writing by Executive.

13.      Severability. It is the desire of the Parties hereto that this
Agreement be enforced to the maximum extent permitted by law, and should any
provision contained herein be held unenforceable by a court of competent
jurisdiction or arbitrator (pursuant to Section 15), the Parties hereby agree
and consent that such provision shall be reformed to create a valid and
enforceable provision to the maximum extent permitted by law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
from this Agreement without affecting any other provision of this Agreement.

14.      Title and Headings; Construction. Titles and headings to Sections
hereof are for the purpose of reference only and shall in no way limit, define
or otherwise affect the provisions hereof. Any and all Exhibits referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. The words “herein”, “hereof”, “hereunder” and other
compounds of the word “here” shall refer to the entire Agreement and not to any
particular provision hereof. This Agreement shall be deemed drafted equally by
both the Parties. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any Party shall not apply.

11

--------------------------------------------------------------------------------

15.      Arbitration; Injunctive Relief; Attorneys’ Fees.

          (a)      Subject to Section 15(b), any dispute, controversy or claim
between Executive and the Company arising out of or relating to this Agreement,
Executive’s employment with Company, or the termination of either (other than
with respect to claims arising exclusively under one or more of the Company’s
employee benefit plans subject to ERISA) will be finally settled by arbitration
in Denver, Colorado before, and in accordance with the rules for the resolution
of employment disputes then in effect at the American Arbitration Association.
The arbitrator’s award shall be final and binding on both Parties.

         (b)      Notwithstanding Section 15(a), an application for emergency or
temporary injunctive relief by either party shall not be subject to arbitration
under this Section 15; provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section 15. Executive acknowledges that
Executive’s violation of Sections 9 and/or 10 and/or 11 of this Agreement will
cause irreparable harm to the Company and its affiliates (including but not
limited to ITH), Executive agrees not to contest that Executive’s violation of
Sections 9 and/or 10 and/or 11 of this Agreement will cause irreparable harm to
the Company and its affiliates (including but not limited to ITH), and Executive
agrees that the Company shall be entitled as a matter of right to specific
performance of Executive’s obligations under Sections 9 and 10 and 11 and an
injunction, from any court of competent jurisdiction, restraining any violation
or further violation of such agreements by Executive or others acting on his/her
behalf, without any showing of irreparable harm and without any showing that the
Company and its affiliates (including but not limited to ITH) does not have an
adequate remedy at law. The right of the Company and its affiliates (including
but not limited to ITH) to injunctive relief shall be cumulative and in addition
to any other remedies provided by law or equity.

          (c)      Each side shall share equally the cost of the arbitrator and
bear its own costs and attorneys’ fees incurred in connection with any
arbitration, unless a statutory claim authorizing the award of attorneys’ fees
is at issue, in which event the arbitrator may award a reasonable attorneys’ fee
in accordance with the jurisprudence of that statute.

          (d)      Nothing in this Section 15 shall prohibit a party to this
Agreement from (i) instituting litigation to enforce any arbitration award or
(ii) joining another party to this Agreement in a litigation initiated by a
person which is not a party to this Agreement.

16.      Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS. THE EXCLUSIVE VENUE FOR THE RESOLUTION OF ANY
DISPUTE RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT (THAT IS NOT
SUBJECT TO ARBITRATION UNDER SECTION 15 FOR ANY REASON) SHALL BE IN THE STATE
AND FEDERAL COURTS LOCATED IN DENVER, COLORADO AND THE PARTIES HEREBY EXPRESSLY
CONSENT TO THE JURISDICTION OF THOSE COURTS.

12

--------------------------------------------------------------------------------

17.      Entire Agreement and Amendment. This Agreement contains the entire
agreement of the Parties with respect to Executive’s employment and the other
matters covered herein (except to the extent that other agreements are
specifically referenced herein); moreover, this Agreement supersedes all prior
and contemporaneous agreements and understandings, oral or written, between the
Parties hereto concerning the subject matter hereof and thereof. This Agreement
may be amended, waived or terminated only by a written instrument executed by
both Parties hereto.

18.      Survival of Certain Provisions. Wherever appropriate to the intention
of the Parties hereto, the respective rights and obligations of said Parties,
including, but not limited to, the rights and obligations set forth in Sections
6 through 16 hereof, shall survive any termination or expiration of this
Agreement for any reason.

19.      Waiver of Breach. No waiver by either pay hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

20.      Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession) or by the
Company, except that the Company shall assign this Agreement to any successor
(whether by merger, purchase or otherwise) to all or substantially all of the
equity, assets or businesses of the Company, if such successor expressly agrees
to assume the obligations of the Company hereunder.

21.      Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after such notice is
sent by air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

          (a)      If to Company, addressed to: Suite 200 – 506 Gaffney Road,
Fairbanks, Alaska 99701; Attention: The Board.

          (b)      If to Executive, addressed to the address set forth below
Executive’s name on the execution page hereof; or to such other address as
either party may have furnished to the other party in writing in accordance with
this Section 21.

22.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a copy hereof containing multiple signature
pages, each signed by one party, but together signed by both parties hereto.

13

--------------------------------------------------------------------------------

23.      Definitions. The Parties agree that as used in this Agreement the
following terms shall have the following meanings: an “affiliate” of a person
shall mean any person directly or indirectly controlling, controlled by, or
under common control with, such person; the terms “controlling, controlled by,
or under common control with” shall mean the possession, directly or indirectly,
of the power to direct or influence or cause the direction or influence of
management or policies (whether through ownership of securities or other
ownership interest or right, by contract or otherwise) of a person; the term
“person” shall mean a natural person, partnership (general or limited), limited
liability Company, trust, estate, association, corporation, custodian, nominee,
or any other individual or entity in its own or any representative capacity, in
each case, whether domestic or foreign.

24.      Internal Revenue Code Section 409A.

          (a)      If at the time of the Executive’s separation from service,
(i) the Executive is a specified employee (within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and using the
identification methodology selected by the Company from time to time), and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code), the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid additional
taxes or interest under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first to occur of (x) the first business day after such
six-month period, (y) Executive’s death, or (z) such other date as will not
cause such payment to be subject to tax or interest under Code Section 409A.

          (b)      It is the intention of the Parties that payments or benefits
payable under this Agreement not be subject to the additional tax or interest
imposed pursuant to Code Section 409A. To the extent such potential payments or
benefits could become subject to Code Section 409A, the Parties shall cooperate
to amend this Agreement with the goal of giving the Executive the economic
benefits described herein in a manner that does not result in such tax being
imposed. The Executive shall, at the request of the Company, take any action (or
refrain from taking any action), required to comply with any correction
procedure promulgated pursuant to Code Section 409A. In no event shall the
Company be liable to Executive for any taxes, penalties, or interest that may be
due as a result of the application of Code Section 409A.

          (c)      With respect to payments under this Agreement, for purposes
of Code Section 409A, each severance payment will be considered one of a series
of separate payments, and each such payment shall be a separately identifiable
and determinable amount.

          (d)      For purposes of determining the timing of any payment of
severance compensation, the Executive will be deemed to have a termination of
employment only upon a “separation from service” within the meaning of Code
Section 409A.

          (e)      Any amount that the Executive is entitled to be reimbursed
under this Agreement will be reimbursed to the Executive as promptly as
practical, and in any event not later than the last day of the calendar year
following the year in which the expenses were incurred.

          (f)      Executive’s termination of his employment for Good Reason is
intended to be a separation from service for good reason as described in Treas.
Reg. § 1.409A -1(n)(2) and this Agreement shall be interpreted and construed
accordingly.

14

--------------------------------------------------------------------------------

          (g)      For purposes of this Agreement, each payment of severance
compensation is intended to be excepted from Code Section 409A to the maximum
extent provided under Code Section 409A as follows: (i) each payment that is
scheduled to be made following Executive’s termination of employment and within
the applicable 2 1/2 month period specified in Treas. Reg. § 1.409A(b)(4) is
intended to be excepted under the short-term deferral exception as specified in
Treas. Reg. § 1.409A -1(b)(4) and (ii) each payment that is not otherwise
excepted under the short-term deferral exception is intended to be excepted
under the involuntary separation pay exception as specified in Treas. Reg. §
1.409A -1(b)(9)(iii) or the exception for limited payments described in Treas.
Reg. § 1.409A -1(b)(9)(v)(D). The Executive shall have no right to designate the
date of any payment of severance compensation to be made hereunder.

25.      Employment at Will. Executive agrees that by signing below he agrees
that he is an employee at will and just as he is free to terminate his
employment at any time, for any reason, the Company is also free to terminate
his employment at any time, for any reason.

SIGNATURE PAGE FOLLOWS

15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement to be
effective for all purposes as of the Effective Date.

 

  EXECUTIVE:         Dated: March 18, 2014 /s/ Thomas E. Irwin   Thomas E. Irwin
          THE COMPANY:         Dated: March 18, 2014 By: /s/ Stephen A. Lang


--------------------------------------------------------------------------------

Exhibit “A”

Description of Duties and Responsibilities of Employee

  •

Executive is responsible for running a public company (ITH), and for all facets
of the business.

        •

Executive is responsible for creating and maintaining stability and investor
confidence.

        •

Executive is responsible for creating a vision and strategy for future growth.

        •

Executive is responsible for driving realistic value creation and growth in
light of the near-term growth potential and challenging financing imperatives as
the Livengood Gold Project (the “Project”) moves through the early stages of
development.

        •

Executive is responsible for ensuring that strategies are in place in the first
year of his employment:


  o

To continue the strategic process to secure a joint venture partner, either to
advance the Project further or to pursue some other opportunity to maximize
shareholder value in the near term;

        o

To obtain financing to satisfy 2015 cash requirements and the 2016 property
commitments for the Project by gaining access to capital markets on appropriate
terms;

        o

To continue and protect the development of strong relationships with existing
key stakeholders and different levels of government (State and Federal) in
Alaska to help ensure the acquisition of future environmental permitting; and

        o

To integrate the Denver and Fairbanks teams and continue to retain and build a
top tier management team capable of building ITH into an operating company.


  • Executive’s responsibilities also include:


  o

To craft, in conjunction with the management team, a mission and vision
statement for ITH, and to communicate and ensure the understanding of this
statement among employees, shareholders, community stakeholders and partners;

        o

To craft, in conjunction with the management team, a values statement to
communicate ITH’s values with respect to operational excellence, workplace
safety, environmental best practices, business ethics, integrity and
entrepreneurship;

17

--------------------------------------------------------------------------------


o

In close partnership with the Board, to adjust and execute the current vision
and strategic plan required for future value accrual and the success;

      o

To ensure ITH’s solid reputation among the local and global investment
communities;

      o

To motivate, focus and retain a talented senior executive team capable of
achieving ITH’s strategic business plan, and to ensure senior management
succession;

      o

To understand and skillfully navigate the contextual dynamics involved in
building relationships across the community at many levels;

      o

To look for opportunities from Companies holding Confidentiality Agreements to
advance the project through engineering, testwork, and/or exploration;

      o

To ensure the development and identification of merger, acquisition or
partnership opportunities that fit the strategic direction and enhance
Shareholder value; and

        o

Other duties as assigned by the Board.

18

--------------------------------------------------------------------------------